                 Case 2:21-cv-00204-BJR Document 12 Filed 03/11/21 Page 1 of 3




 1                                                                  The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9 JENNIFER MILLER, on behalf of herself and all
   others similarly situated,
10                                                          No. 2:21-cv-00204-BJR
                              Plaintiff,
11                                                          STIPULATED MOTION AND
           v.                                               ORDER EXTENDING DEADLINE
12                                                          FOR DEFENDANTS TO
   AMAZON.COM, INC. and AMAZON                              RESPOND TO COMPLAINT
13 LOGISTICS, INC.,

14                              Defendants.
15

16                                       STIPULATED MOTION
17          The parties, by and through their attorneys of record, respectfully request that the Court
18 enter the proposed Order set forth below, which extends by 60 days the deadline for Defendants

19 to answer or otherwise respond to the Complaint.

20          In support of this request, the parties represent the following to the Court:
21          1.       On February 17, 2021, Plaintiff filed her Complaint [Dkt. 1] against Defendants
22 in the above-captioned action. On February 23, 2021, Plaintiff served Defendant Amazon.com,

23 Inc. and Amazon Logistics, Inc. (collectively “Amazon”) with a Summons and the Complaint.

24 Accordingly, absent an extension of time, Amazon’s answer or other response would be due

25 March 16, 2021. See Fed. R. Civ. P. 12.

26          2.       On March 8, 2021, Defendants’ counsel requested and Plaintiff’s counsel agreed
27 to stipulate to a 60-day extension of the time for Defendants to answer or otherwise respond.

     STIPULATED MOTION AND ORDER EXTENDING DEADLINE
     (2:21-cv-00204-BJR) - 1
                 Case 2:21-cv-00204-BJR Document 12 Filed 03/11/21 Page 2 of 3




 1          3.       Based on the foregoing, subject to Court approval, the parties stipulate as follows

 2 and jointly request that the Court enter the following Order approving that stipulation: the

 3 deadline for Defendants to answer or otherwise respond to the Complaint should be extended to

 4 May 17, 2021.

 5          Stipulated to and respectfully submitted this 10th day of March, 2021, by:
 6
                                                        DAVIS WRIGHT TREMAINE LLP
 7                                                      Attorneys for Defendants

 8                                                      By:          s/ Kenneth E. Payson
                                                              Kenneth E. Payson, WSBA #26369
 9                                                            Sheehan Sullivan, WSBA #33189
                                                              920 Fifth Avenue, Suite 3300
10
                                                              Seattle, Washington 98104-1610
11                                                            Telephone: (206) 622-3150
                                                              Facsimile: (206) 757-7700
12                                                            E-mail: kennethpayson@dwt.com
                                                                        sheehansullivan@dwt.com
13
                                                        TERRELL MARSHALL LAW GROUP PLLC
14
                                                        Attorneys for Plaintiff
15
                                                        By:          s/ Jennifer Rust Murray
16                                                            Beth E. Terrell, WSBA #26759
                                                              Toby J. Marshall, WSBA #32726
17                                                            Jennifer Rust Murray, WSBA #36983
18                                                            936 North 34th Street, Suite 300
                                                              Seattle, Washington 98103
19                                                            Telephone: (206) 816-6603
                                                              Facsimile: (206) 319-5450
20                                                            E-mail: bterrell@terrellmarshall.com
                                                                        tmarshall@terrellmarshall.com
21                                                                      jmurray@terrellmarshall.com
22
                                                              Hillary Schwab (admitted pro hac vice)
23                                                            Brant Casavant, (admitted pro hac vice)
                                                              FAIR WORK, P.C.
24                                                            192 South Street, Suite 450
                                                              Boston, Massachusetts 02111
25                                                            Telephone: (617) 607-3260
26                                                            Facsimile: (617) 488-2261
                                                              Email: hillary@fairworklaw.com
27                                                                    brant@fairworklaw.com

     STIPULATED MOTION AND ORDER EXTENDING DEADLINE
     (2:21-cv-00204-BJR) - 2
             Case 2:21-cv-00204-BJR Document 12 Filed 03/11/21 Page 3 of 3




 1                                            ORDER

 2         The Court GRANTS the parties’ stipulated motion extending deadline (Dkt. No. 11) and

 3 ORDERS that the deadline for Defendants to answer or otherwise respond to the Complaint is

 4 extended to May 17, 2021.

 5         DATED this 11th day of March, 2021.

 6

 7

 8
                                              A
                                              Barbara Jacobs Rothstein
 9                                            U.S. District Court Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER EXTENDING DEADLINE
     (2:21-cv-00204-BJR) - 3
